              Case 2:19-cv-00290-RSL Document 526 Filed 09/07/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     BRUCE CORKER d/b/a RANCHO ALOHA; et al;
 8                                                           CIVIL ACTION NO. 2:19-cv-00290
                   Plaintiffs,
 9                                                           ORDER GRANTING JOINT
            v.                                               UNOPPOSED MOTION FOR
10                                                           EXTENSION OF CASE
     COSTCO WHOLESALE CORPORATION, a                         SCHEDULING DEADLINES AND
11   Washington corporation; et al.                          TRIAL DATE
12
                   Defendants.
13

14
            The above entitled Court, having received and reviewed the Joint Unopposed Motion for
15
     Extension of Class Certification Deadline and Other Case Scheduling Deadlines, HEREBY
16
     ORDERS: the Motion for Extension of Case Scheduling Deadlines and Trial Dates is GRANTED.
17
            IT IS HEREBY ORDERED that the case schedule in the above-entitled matter is hereby
18
     amended, extending the deadline for Plaintiffs’ class certification motion and most other case
19
     deadlines by 90 days. The case schedule, with dates adjusted for weekends as necessary, is hereby
20
     amended as follows:
21
     ///
22
     ///
23
     ///
24
     ///
25

26


                                                                               KARR TUTTLE CAMPBELL
     ORDER GRANTING JOINT UNOPPOSED MOTION FOR                                 701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     EXTENSION OF CASE SCHEDULING DEADLINES AND                                        Main: (206) 223 1313
     TRIAL DATE - 1                                                                     Fax: (206) 682 7100
     CASE NO. 2:19-cv-00290
             Case 2:19-cv-00290-RSL Document 526 Filed 09/07/21 Page 2 of 2



 1

 2   Deadline                                                            Deadlines
     TRIAL DATE                                                      Mon, Mar 6, 2023
 3   Deadline for filing motion to amend pleadings                   Tue, Sep 28, 2021
     Class certification motion must be filed by                     Thu, Nov 18, 2021
 4
     Class certification opposition must be filed by                 Mon, Dec 13, 2021
 5   Class certification reply must be filed by                      Thu, Dec 23, 2021
     Fact discovery completed by                                     Fri, Mar 11, 2022
 6
     Reports from expert witnesses under FRCP 26(a)(2) due
 7                                                                   Wed, Apr 13, 2022
     Rebuttal reports from expert witnesses due                      Wed, May 25, 2022
 8
     Reply reports from expert witnesses due                         Wed, Jun 22, 2022
 9   Expert discovery completed by                                   Wed, Jul 20, 2022
     Settlement conference held no later than                        Wed, Jul 27, 2022
10
     All dispositive motions must be filed by and noted on the
11   motion calendar no later than the fourth Friday thereafter
     (see LCR 7(d)(3))                                               Wed, Aug 10, 2022
12
     All motions in limine must be filed by and noted on the
13   motion calendar no earlier than the second Friday
     thereafter                                                      Thu, Jan 19, 2023
14   Agreed pretrial order due                                       Fri, Jan 27, 2023
15   Trial briefs, proposed voir dire questions, proposed jury
     instructions, and trial exhibits due                            Mon, Feb 20, 2023
16

17
           It is so ORDERED.
18
           EXECUTED this 7th day of September, 2021.
19

20

21
                                                  The Honorable Robert S. Lasnik
22                                                United States District Judge
23

24

25

26


                                                                             KARR TUTTLE CAMPBELL
     ORDER GRANTING JOINT UNOPPOSED MOTION FOR                               701 Fifth Avenue, Suite 3300
                                                                              Seattle, Washington 98104
     EXTENSION OF CASE SCHEDULING DEADLINES AND                                      Main: (206) 223 1313
     TRIAL DATE - 2                                                                   Fax: (206) 682 7100
     CASE NO. 2:19-cv-00290
